Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 28, 1994, convicting defendant, after a nonjury trial, of manslaughter in the first degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second and third degrees and grand larceny in the fourth degree, and sentencing him to concurrent terms of SVs to 25 years, 12V2 to 25 years, 5 to 15 years, and 2Vs to 7 years, consecutive to a term of lVa to 4 years, respectively, unanimously affirmed.
The tape recording of an anonymous 911 telephone call made during the altercation, but just before the shooting, was properly admitted into evidence under the present sense impression exception to the hearsay rule because it contained a contemporaneous description of a portion of the incident and the individuals involved, and this information was sufficiently *340corroborated by the consistent testimony of the police officer who arrived on the scene just seconds before the shooting (see, People v Vasquez, 88 NY2d 561; People v Cook, 220 AD2d 522, lv denied 87 NY2d 899). Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Tom, JJ.